Citation Nr: 1801285	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  13-36 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for unspecified anxiety disorder, with features of generalized anxiety.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his wife 


ATTORNEY FOR THE BOARD

A. Dellarco, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Coast Guard from February 2003 to February 2008.

This case comes before the Board of Veterans' Appeals (the Board) from a February 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In July 2015, the Veteran had a hearing before a Veterans Law Judge (Judge), and a transcript of that proceeding has been associated with the claims file.  In October 2015, the Board granted service connection for a depressive disorder and remanded the issue of entitlement for an acquired psychiatric disorder, other than depressive disorder, for further development.

In October 2017, the Board notified the Veteran that the Judge who held the July 2015 hearing was unavailable.  VA law requires that the Judge who conducts a hearing on an appeal has to participate in any decision made on that appeal.  38 U.S.C. § 7107(c) (2012); 38 C.F.R. § 20.707 (2017).  By the October 2017 letter the Veteran had 30 days to either select to have another Board hearing with an available Judge, or decline to have another hearing and have his claim considered based on the merits.  As 30 day time period has elapsed and the Board has received no communication from the Veteran, the Board will proceed to adjudicate his claim based on the evidence of record.  


FINDINGS OF FACT

The Veteran's currently diagnosed unspecified anxiety disorder, with features of generalized anxiety, had its onset during active duty. 




CONCLUSION OF LAW

The criteria for service connection for anxiety disorder, with features of generalized anxiety, have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017).  To establish a right to compensation for a direct service connection disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service (the so-called "nexus" requirement).  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

As noted above, the Board in October 2015 determined that the Veteran's depressive disorder was the direct result of his active duty, and remanded the issue of entitlement to service connection for an acquired psychiatric disorder, other than depressive disorder, for a determination as to the nature and etiology of any comorbid psychiatric conditions.  The December 2015 VA psychiatric examiner diagnosed unspecified anxiety disorder, with features of generalized anxiety, in addition to the service-connected depressive disorder and found the psychiatric manifestations of these two disabilities to be inseparable.  In particular, the examiner noted "[as] with most mental health disorders, there is no clear method for differentiating symptoms.  In this case the anxiety symptoms appear to be well-integrated with the depressive symptoms."  As such, and given the Board's October 2015 determination that the Veteran's symptomatology had its onset during active duty, the Board finds that resolving reasonable doubt in the Veteran's favor, the evidence supports a finding that the Veteran's acquired psychiatric disorder diagnosed as unspecified anxiety disorder, with features of generalized anxiety, is similarly related to his active duty.  38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection is granted.  


ORDER

Entitlement to service connection for unspecified anxiety disorder, with features of generalized anxiety is granted.



____________________________________________
Lesley A. Rein 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


